Citation Nr: 0939576	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-20 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Restoration of service connection for multiple sclerosis with 
secondary complications.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served in the Navy Reserve with active duty for 
training from September 1961 to March 1962.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2002 rating decision of the Oakland California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Veteran's appeal was previously before the Board in April 
2005 and December 2005, at which times the Board remanded the 
case for further action by the originating agency.  

Most recently, in a September 2007 Board decision, the Board 
denied the Veteran's claim for restoration of service 
connection for multiple sclerosis with secondary 
complications.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (the Court).  In April 
2009, during the pendency of his appeal to the Court, his 
representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
September 2007 decision and remand the case for further 
development and readjudication.  The Court granted the joint 
motion in an April 2009 order and returned the case to the 
Board for compliance with the directives specified.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence does not show that the grant of service 
connection for service connection multiple sclerosis and 
secondary complications, effective June 24, 1997, was clearly 
and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for severance of service connection for multiple 
sclerosis and secondary complications are not met.  38 
U.S.C.A. §§ 1110, 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 
3.303, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

Inasmuch, as the propriety of the severance of service 
connection involves a determination as to clear and 
unmistakable error (CUE), the VCAA is not for application.  
See Livesay v. Principi, 15 Vet. App. 165 (2001); see also 
Parker v. Principi, 15 Vet. App. 407 (2002).

In cases involving the severance of service connection, which 
is an action initiated by the RO as opposed to the Veteran, 
there are particular notification and assistance procedures 
that VA must perform.  38 C.F.R. § 3.105(d), (i).  In the 
decision below, the Board has restored service connection for 
multiple sclerosis and secondary complications.  Accordingly, 
regardless of whether VA successfully met its notification 
and assistance obligations, no harm or prejudice to the 
appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

II. Whether the severance of service connection for multiple 
sclerosis and secondary complications was proper

Preliminarily, the Board notes that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection requires competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  When severance of service 
connection is considered warranted, a rating proposing 
severance will be prepared setting forth all material facts 
and reasons.  The claimant will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore and will be given 60 
days for the presentation of additional evidence to show that 
service connection should be maintained.  If additional 
evidence is not received within that period, rating action 
will be taken and the award will be discontinued effective 
the last day of the month in which the 60-day period expired.  
38 C.F.R. § 3.105(d); Baughman v. Derwinski, 1 Vet. App. 563, 
566 (1991).

The Board notes that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.  Under the 
provisions of 38 C.F.R. § 3.105(a), previous determinations 
that are final and binding will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  However, if 
the evidence establishes CUE, the prior decision will be 
reversed and amended.

In determining whether a prior determination involves CUE, 
the United States Court of Appeals for Veterans Claims 
(Court) has established a three-prong test.  The three prongs 
are: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).

A clear and unmistakable error is a very specific and rare 
kind of "error."  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

Although the same standards apply in a determination of CUE 
in a final decision under section 3.105(a) and a 
determination as to whether a decision granting service 
connection was the product of CUE for the purpose of severing 
service connection under section 3.105(d), section 3.105(d) 
does not limit the reviewable evidence to that which was 
before the RO in making its initial service connection award.  
See Daniels v. Gober, 10 Vet. App. 474, 480 (1997).  The 
Court reasoned that, because 38 C.F.R. § 3.105(d) 
specifically states, "[a] change in diagnosis may be accepted 
as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original grant of service connection.  The Court further 
reasoned that if it were to conclude that a service 
connection award can be terminated pursuant to § 3.105(d) 
only on the basis of the law and record as it existed at the 
time of the award thereof, VA would be placed in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record.  Id.

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Indeed, 
Appellant is competent to testify to "to factual matters of 
which he had first-hand knowledge."  Washington v. 
Nicholson, 19 Vet.App. 362, 368 (2005).  The Board cannot 
disregard "the appellant's testimony without assessing its 
credibility concerning his symptoms or articulating an 
adequate basis for failing to assess his credibility."  Id.; 
see Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 
2006) (the Board cannot find that lay evidence lacks 
credibility merely because it is not accompanied by 
contemporaneous medical evidence).    

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002). ACDUTRA includes full-time duty in the 
Armed Forces performed by Reserves for training purposes. 38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1) (2008).  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty. 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Presumptive periods, 
under 38 C.F.R. §§ 3.307 and 3.309, do not apply to ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as multiple sclerosis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within a specified time limit.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a), 
3.309(a).  The time during which multiple sclerosis must 
manifest to a compensable degree is 7 years. 38 C.F.R. § 
3.307(a)(3).  As noted above, presumptive periods do not 
apply to ACDUTRA.

In this case, the RO severed the Veteran's service connection 
for multiple sclerosis and secondary complications, based 
upon a finding of clear and unmistakable error in the 
original September 1997 grant of service connection.  
Specifically, the RO noted that service connection was 
granted for multiple sclerosis on a presumptive basis which 
allows for a period of seven years for multiple sclerosis to 
be manifest to a  compensable degree.  38 C.F.R. § 
3.307(a)(3).  Presumptive periods, under 38 C.F.R. §§ 3.307 
and 3.309, do not apply to ACDUTRA.  Since the Veteran only 
served a period of ACDUTRA for the Navy, the presumption did 
not apply.  The RO also noted that Reserve medical records 
received did not show a diagnosis of multiple sclerosis 
during ACDUTRA, or evidence of symptoms which might be 
associated with a later diagnosis.  Therefore, the RO found 
that service connection for multiple sclerosis could also not 
be granted on a direct basis.  

The RO acknowledges that the September 1997 decision did not 
specifically refer to the presumption regulation but the RO 
noted that it was clear that the RO granted service 
connection on a presumptive basis since the evidence of 
record at that time showed first symptom of multiple 
sclerosis in 1966, approximately four years after the 
Veteran's period of ACDUTRA.

In terms of procedural background, the claims file indicates 
that service connection for multiple sclerosis was granted in 
September 1997, effective June 24, 1997.  After the Veteran 
filed for a higher rating for multiple sclerosis in October 
1999, the RO proposed to sever service connection for 
multiple sclerosis in a December 2000 rating decision.  This 
proposal to sever service connection was mailed to the 
Veteran in February of 2001.  In December 2002, the RO 
severed service connection for multiple sclerosis and 
secondary complications, effective March 1, 2003.

After a careful consideration of the record under the laws 
and regulations set forth above, the Boards finds the high 
evidentiary burden of showing clear and unmistakable error 
has not been met, and the severance of service connection was 
improper.

The Veteran claims that service connection can be granted on 
a direct basis because initial symptoms of multiple sclerosis 
began in 1962 during his period of ACDUTRA.  The Veteran has 
maintained this argument throughout the appeal.  
Specifically, he describes that he reported a tingling 
sensation and numbness in his hands to a doctor at Naval Air 
Station Alameda during an examination in 1962.  The doctor 
told him that he really did not know what might be causing 
the symptoms but that if the symptoms continued or got worse, 
he should see the doctor again or another doctor.  The 
Veteran reports that the symptoms went away, and he did not 
seek treatment.  The Veteran stated that knowing what he now 
knows about multiple sclerosis, this was his initial 
exacerbation.  The next exacerbation of symptoms was in 1966.  
The Veteran has noted numerous times that if this 1962 
examination is found, it would indicate that the Veteran 
reported these symptoms.  

Review of the claims file shows that the VA has made several 
attempts to obtain service treatment records for the 
Veteran's period of ACDUTRA.  It appears that personnel 
records were obtained for the Veteran's period of ACDUTRA but 
not service treatment records.  Besides the Veteran's 
immunization record, special duty medical abstract and dental 
treatment, all the service treatment records obtained are 
dated in 1964 or later.  Therefore, the records for the 
Veteran's period of ACDUTRA seem to be missing.

Since the time that the RO proposed to sever service 
connection for multiple sclerosis, the Veteran has submitted 
his own lay statements and two medical opinions to support 
his claim.  

The Court has stated that "the severance decision focuses-
not on whether the original decision was clearly erroneous-
but on whether the current evidence established that service 
connection is clearly erroneous."  Stallworth v. Nicholson, 
20 Vet. App. 482, 488 (2006).  In February 2003, Dr. K., the 
Veteran's private physician, opined that the Veteran's 
symptoms of multiple sclerosis with paresthesias began while 
on active duty for the military.   The physician noted that 
the Veteran had remission with recurrence in 1996 when he was 
evaluated and diagnosed with multiple sclerosis.  The Veteran 
again had remission until 1985 when he went into a slowly 
progressive phase of multiple sclerosis without distinct 
relapse.  The physician also noted that he has known the 
Veteran for fifteen years and has found him to be honest, 
truthful and reliable and that he had no reason to doubt that 
the initial attacks of multiple sclerosis occurred, as he 
stated, while on active duty in the military.  In February 
2006, Dr. K. clarified that the basis of his February 2003 
opinion was history provided by the Veteran.  In particular, 
the Veteran reported having numbness in the tips of his 
fingers and weakness of his hands.  The physician further 
noted that there is a known relationship of stress to the 
onset of multiple sclerosis.  

In October 2009, the Veteran received a medical evaluation.  
The physician who conducted the evaluation, Dr. W., noted 
that he reviewed both VA and private medical records and 
conducted a clinical interview of the Veteran.  The physician 
noted that bilateral numbness, tingling and weakness 
sensations are classic symptoms of multiple sclerosis, and 
often are among the first symptoms to appear.  Based on his 
review of the records and interview, the physician opined the 
Veteran's report that he experienced numbness, tingling and 
weakness in both hands while on active duty for training is 
credible and it is at least as likely as not that the 
Veteran's multiple sclerosis had its onset during the period 
of the Veteran's active duty for training.

In reviewing the above evidence, the Board finds the 
Veteran's report of describing numbness in his fingers to a 
physician in 1962 to be credible.  The Board acknowledges 
that earlier medical evidence shows that symptoms of his 
multiple sclerosis began in 1966.  Despite this, the Board 
finds that the Veteran's consistency throughout the appeal 
period of his claim of reporting numbness in his fingers in 
1962 as well as the details he provided, demonstrate that the 
Veteran's statements are in fact credible.  In addition, both 
physicians found that the Veteran was trustworthy and his 
statements were credible.  Furthermore, the Veteran has 
stated that knowing what he now knows about multiple 
sclerosis, he knows his initial exacerbation was in 1962.   
For these reasons, the Board finds the Veteran's statements 
to be credible.

The Board is satisfied that reasonable minds could disagree 
about whether the Veteran's multiple sclerosis began during 
the period of ACDUTRA, based on the lay statement and medical 
opinions provided.  As such, the conclusion that the 
Veteran's multiple sclerosis did begin in service can not be 
deemed clearly and unmistakably erroneous.  As VA has not met 
the high evidentiary burden of showing clear and unmistakable 
error, the severance of service connection for multiple 
sclerosis was improper, and service connection for this 
disorder and secondary complications are restored.  This 
claim is accordingly granted in full.
ORDER

The severance of service connection for multiple sclerosis 
and secondary complications by the RO in a December 2002 
decision, effective March 1, 2003, was improper, and the 
appeal for restoration of service connection is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


